UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7624


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYLE EDWARD ROBERTSON, a/k/a Tiger,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:01-cr-00304-JFM-3)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryle Edward Robertson, Appellant Pro Se.     John Francis
Purcell,   Jr.,  Assistant United  States Attorney,  Stephen
Schenning, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryle Edward Robertson seeks to appeal the district

court’s orders denying his Fed. R. Civ. P. 60(b) motion and

denying   his   request       for   a   certificate       of    appealability.             We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he

timely    filing     of   a   notice    of       appeal   in   a    civil     case    is    a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s orders were entered on the docket

on October 14, 2011, and October 2, 2012.                      The notice of appeal

was   filed,    at    the     earliest,      on    October     1,    2013.       Because

Robertson failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented       in   the    materials




                                             2
before this   court   and   argument   would   not   aid   the   decisional

process.

                                                                  DISMISSED




                                   3